Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 02/22/2022 have been fully considered but they are not persuasive. 
The Applicant argues that in regard to claims 1, 11, and 18 that the combination of Shin and Yin prior art, does not teach the limitation of “the entire support film and an entire topmost surface of the active region do not overlap with each other, and the topmost surface faces the gate (as claimed in claims 1 and 11); and 
a portion of the support film covering the gate has an inverted U shape in a cross-sectional view of the support film and the gate (as claimed in claim 18). 
In response to this argument, the Examiner directs the applicant’s attention to combination of Shin and Yin prior art, which clearly teaches the limitation of the entire support film (120) and an entire topmost surface of the active region (104) do not overlap with each other, and the topmost surface faces the gate (structure 110 consisting of layer 112/114/116) (see Shin, Figs.8B and 9-10 as shown below); and 
a portion of the support film (160) covering the gate (102/104) has an inverted U shape in a cross-sectional view of the support film (160) and the gate (102/104) (see Yin, Fig.17 as shown below). 
In addition, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). While the claims of issued 
The Examiner would further point out that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Therefore, the combination of Shin and Yin prior art reference does meet all the limitation in claims 1, 11, and 18.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
Claim 1 recites the limitation “the topmost surface faces the gate" in line 11. There is insufficient antecedent basis for this limitation in the claim because it is unclear 
For purpose of compact prosecution, “the topmost surface faces the gate” will be treated as if it were “the topmost surface of the active region faces the gate.”
Appropriate correction is required.
Claim 11 recites the limitation “the topmost surface faces the gate" in line 13. There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “the topmost surface” relates back to “the topmost surface of the active region” line 12.
For purpose of compact prosecution, “the topmost surface faces the gate” will be treated as if it were “the topmost surface of the active region faces the gate.”
Appropriate correction is required.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13, and 15- 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (U.S. 2011/0241071 A1, hereinafter refer to Shin) in view of Yin et al. (U.S. 2013/0115743 A1, hereinafter refer to Yin).
Regarding Claim 1: Shin discloses a method for forming a semiconductor device (see Shin, Figs.8A-8C and 9-10 as shown below and ¶ [0002]), comprising: 

    PNG
    media_image1.png
    557
    597
    media_image1.png
    Greyscale
  

    PNG
    media_image2.png
    262
    927
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    383
    668
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    260
    525
    media_image4.png
    Greyscale

forming an isolation structure (102) in a semiconductor substrate (100), wherein the isolation structure (102) surrounds an active region (104) of the semiconductor substrate (100) (see Shin, Figs.8A and 9-10 as shown above); 
forming a gate (structure 110 consisting of layer 112/114/116) over the semiconductor substrate (100), wherein the gate (structure 110 consisting of layer 112/114/116) is across the active region (104) and extends onto the isolation structure (102) (see Shin, Figs.8A and 9-10 as shown above); 
forming a support film (120) over the isolation structure (102), wherein the support film (120) is a continuous film which continuously covers the isolation structure (102) and the gate (structure 110 consisting of layer 112/114/116) over the isolation structure (102), the support film (120) conformally covers a second portion of a first sidewall of the gate (110), the top surface faces away from the semiconductor substrate (100) (see Shin, Figs.8A and 9-10 as shown above), 
the entire support film (120) and an entire topmost surface of the active region (104) do not overlap with each other, and the topmost surface faces the gate (structure 110 consisting of layer 112/114/116) (see Shin, Figs.8B and 9-10 as shown above); and 
after forming the support film (120), forming lightly doped regions (106) in the semiconductor substrate (100) and at two opposite sides of the gate (structure 110 that consisting of layer 112/114/116) (see Shin, Figs.9-10 as shown above and ¶ [0083]).   
Shin is silent upon explicitly disclosing wherein the support film conformally covers a first portion of a top surface and a second portion of a first sidewall of the gate, the top surface faces away from the semiconductor substrate;
the support film the topmost surface faces the gate.
Before effective filing date of the claimed invention the disclosed support film was known to conformally covers a first portion of a top surface and a second portion of a 
For support see Yin, which teaches wherein the support film (160) conformally covers a first portion of a top surface and a second portion of a first sidewall of the gate (102/104), the top surface faces away from the semiconductor substrate (100) (see Yin, Figs.14-18 as shown below and ¶ [0004]);
the support film (160) the topmost surface faces the gate (102/104) (see Yin, Figs.17-18 as shown below and ¶ [0004]). 

    PNG
    media_image5.png
    235
    669
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    219
    657
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Shin and Yin to enable the support film (160) to conformally covers a first portion of a top surface and a 102/104), the top surface faces away from the semiconductor substrate (100) as taught by Yin in order to reduce the current leakage (see Yin, Figs.14-18 as shown above and ¶ [0004]).
Regarding Claim 2: Shin as modified teaches a method for forming a semiconductor device as set forth in claim 1 as above. The combination of Shin and Yin further teaches wherein the support film (120) has an opening, and the opening exposes an intermediate portion of the gate (110) and the active region (104) (see Shin, Fig.8A as shown above).  
Regarding Claim 3: Shin as modified teaches a method for forming a semiconductor device as set forth in claim 2 as above. The combination of Shin and Yin further teaches wherein the opening further exposes a third portion of the isolation structure (102) adjacent to the active region (104) (see Shin, Figs.8A and 8C as shown above).  
Regarding Claim 4: Shin as modified teaches a method for forming a semiconductor device as set forth in claim 3 as above. The combination of Shin and Yin further teaches wherein the third portion surrounds the active region (104) (see Shin, Figs.8A and 8C as shown above).  
Regarding Claim 5: Shin as modified teaches a method for forming a semiconductor device as set forth in claim 1 as above. The combination of Shin and Yin further teaches wherein the support film (120) has a trench, the trench exposes an intermediate portion of the gate (110), the active region (104), and a third portion and a fourth portion of the isolation structure (102), and the third portion and the fourth portion 104) (see Shin, Figs.8A and 8C as shown above).  
Regarding Claim 9: Shin as modified teaches a method for forming a semiconductor device as set forth in claim 1 as above. The combination of Shin and Yin further teaches after forming the lightly doped regions (106) in the semiconductor substrate (100) and at the two opposite sides of the gate (110), forming a spacer layer (118a) over the first sidewall and a second sidewall of the gate (110) (see Shin, Figs.9-10 as shown above, Fig.3, and ¶ [0083]- ¶ [0084]).  
Regarding Claim 10: Shin as modified teaches a method for forming a semiconductor device as set forth in claim 9 as above. The combination of Shin and Yin further teaches wherein the spacer layer (note: the gate structure 110 includes a spacer 118 that partially covers the isolation structure 102/for Yin reference layer 106) is partially over the isolation structure (102/for Yin reference layer 120) (see Shin, Figs.8A, 9-10 as shown above and Fig.3 and see Yin, Figs.14-18 as shown above).
Regarding Claim 11: Shin discloses a method for forming a semiconductor device (see Shin, Figs.8A-8C and 9-10 as shown above and ¶ [0002]), comprising: 
forming an isolation structure (102) in a semiconductor substrate (110), wherein the isolation structure (102) surrounds an active region (104) of the semiconductor substrate (100) (see Shin, Figs.8A and 9-10 as shown above); BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/892,458Docket No.: 0941-2852PUS3 Reply dated November 4, 2021Page 4 of 7 Reply to Office Action of October 20, 2021 
forming a gate (structure 110 consisting of layer 112/114/116) over the semiconductor substrate (100), wherein the gate (structure 110 consisting of layer 112/114/116) is across the active region (104) and extends onto the isolation structure (102) (see Shin, Figs.8A and 9-10 as shown above); 
120) over the semiconductor substrate (100), the gate (structure 110 consisting of layer 112/114/116), and the isolation structure (102) (see Shin, Figs.8A and 9-10 as shown above, Figs.6A-6C, and ¶ [0070]); 
removing a portion of the insulating layer (120) over an intermediate portion of the gate (structure 110 consisting of layer 112/114/116) and the active region (104) to form a patterned insulating layer and to expose the intermediate portion and the active region (104), wherein the patterned insulating layer (120) is over the isolation structure (102) and a sidewall of the gate (structure 110 consisting of layer 112/114/116), the top surface faces away from the semiconductor substrate (100) (see Shin, Figs.8A and 9-10 as shown above, Figs.6A-6C, and ¶ [0070]); 
the entire patterned insulating layer (120) and an entire topmost surface of the active region (104) do not overlap with each other, and the topmost surface faces the gate (structure 110 consisting of layer 112/114/116) (see Shin, Figs.8B and 9-10 as shown above); and
after removing the portion of the insulating layer (120) over the intermediate portion of the gate (structure 110 consisting of layer 112/114/116) and the active region (104), forming lightly doped regions (106) in the semiconductor substrate (100) and at two opposite sides of the gate (structure 110 consisting of layer 112/114/116) (see Shin, Figs.9-10 as shown above and ¶ [0083]).  
Shin is silent upon explicitly disclosing wherein the patterned insulating layer is over the isolation structure and a top surface and a sidewall of the gate.

For support see Yin, which teaches wherein the patterned insulating layer (160) is over the isolation structure (120) and a top surface and a sidewall of the gate (102/104) (see Yin, Figs.14-18 as shown above and ¶ [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Shin and Yin to enable the patterned insulating layer (160) to be over the isolation structure (120) and a top surface and a sidewall of the gate (102/104) as taught by Yin in order to reduce the current leakage (see Yin, Figs.14-18 as shown above and ¶ [0004]).
Regarding Claim 12: Shin as modified teaches a method for forming a semiconductor device as set forth in claim 11 as above. The combination of Shin and Yin further teaches wherein the patterned insulating layer (120/160) is a continuous film which continuously covers the isolation structure (102/120) and the gate (110/102/104) over the isolation structure (102/120) (see Shin, Figs.8A and 9-10 as shown above and see Yin, Figs.14-18 as shown above).
Regarding Claim 13: Shin as modified teaches a method for forming a semiconductor device as set forth in claim 12 as above. The combination of Shin and Yin further teaches wherein the patterned insulating layer (160) conformally covers the isolation structure (120) and the top surface and the sidewall of the gate (102/104) over the isolation structure (120
Regarding Claim 15: Shin as modified teaches a method for forming a semiconductor device as set forth in claim 11 as above. The combination of Shin and Yin further teaches wherein the patterned insulating layer (120) has an opening, and the opening is wider than the active region (104) as measured along an axis perpendicular to a longitudinal axis of the gate (110) (see Shin, Fig.8A as shown above).  
Regarding Claim 16: Shin as modified teaches a method for forming a semiconductor device as set forth in claim 15 as above. The combination of Shin and Yin further teaches wherein the opening exposes the intermediate portion, the active region (104) and a portion of the isolation structure (102) (see Shin, Figs.8A-8C as shown above).  
Regarding Claim 17: Shin as modified teaches a method for forming a semiconductor device as set forth in claim 16 as above. The combination of Shin and Yin further teaches wherein the portion of the isolation structure (102) continuously surrounds the active region (104) (see Shin, Fig.8A as shown above).  
Regarding Claim 18: Shin discloses a method for forming a semiconductor device (see Shin, Figs.8A-8C and 9-10 as shown above and ¶ [0002]), comprising: 
forming an isolation structure (102) in a semiconductor substrate (100), wherein the isolation structure (102) surrounds an active region (104) of the semiconductor substrate (100) (see Shin, Figs.8A and 9-10 as shown above);
forming a gate (structure 110 consisting of layer 112/114/116) over the semiconductor substrate (100), wherein the gate (structure 110 consisting of layer 112/114/116) is across the active region (104) and extends onto the isolation structure (102), the gate (structure 110 consisting of layer 112/114/116) has an intermediate 104), and the first end portion is over the isolation structure (102) (see Shin, Figs.8A and 9-10 as shown above); 
forming a support film (120) over the isolation structure (102) and the first end portion, wherein the support film (120) continuously covers the isolation structure (102) and a first sidewall of the first end portion, the first top surface faces away from the semiconductor substrate (100), the support film (120) is spaced apart from the active region (104) (see Shin, Figs.8A-8C and 9-10 as shown above), and 
after forming the support film (120), forming lightly doped regions (106) in the semiconductor substrate (100) and at two opposite sides of the gate (structure 110 consisting of layer 112/114/116) (see Shin, Figs.9-10 as shown above and ¶ [0083]).
Shin is silent upon explicitly disclosing wherein the support film continuously covers the isolation structure and a first top surface and a first sidewall of the first end portion, the first top surface faces away from the semiconductor substrate;
a portion of the support film covering the gate has an inverted U shape in a cross-sectional view of the support film and the gate. 
Before effective filing date of the claimed invention the disclosed support film was known to continuously covers the isolation structure and a first top surface and a first sidewall of the first end portion, the first top surface faces away from the semiconductor substrate in order to reduce the current leakage.
For support see Yin, which teaches wherein the support film (160) continuously covers the isolation structure (120) and a first top surface and a first sidewall of the first 100) (see Yin, Figs.14-18 as shown above and ¶ [0004]);
a portion of the support film (160) covering the gate (102/104) has an inverted U shape in a cross-sectional view of the support film (160) and the gate (102/104) (see Yin, Fig.17 as shown above). 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Shin and Yin to enable the support film (160) to be continuously covers the isolation structure (120) and a first top surface and a first sidewall of the first end portion, the first top surface faces away from the semiconductor substrate (100) as taught by Yin in order to reduce the current leakage (see Yin, Figs.14-18 as shown above and ¶ [0004]).
Regarding Claim 19: Shin as modified teaches a method for forming a semiconductor device as set forth in claim 18 as above. The combination of Shin and Yin further teaches wherein the gate (102/104) further has a second end portion over the isolation structure (120), the support film (160) further continuously covers a second top surface and a second sidewall of the second end portion, and the second top surface faces away from the semiconductor substrate (100) (see Yin, Figs.14-18 as shown above).  
Regarding Claim 20: Shin as modified teaches a method for forming a semiconductor device as set forth in claim 18 as above. The combination of Shin and Yin further teaches wherein the support film (160) conformally covers the isolation structure (120
Regarding Claim 21: Shin as modified teaches a method for forming a semiconductor device as set forth in claim 9 as above. The combination of Shin and Yin further teaches wherein the spacer layer (106) is in direct contact with the support film (160) (see Yin, Figs.17-18 as shown above).  
Regarding Claim 22: Shin as modified teaches a method for forming a semiconductor device as set forth in claim 21 as above. The combination of Shin and Yin further teaches wherein the spacer layer (106) is in direct contact with the isolation structure (120) (see Yin, Figs.14-15 as shown above).  
Regarding Claim 23: Shin as modified teaches a method for forming a semiconductor device as set forth in claim 1 as above. The combination of Shin and Yin further teaches wherein a portion of the support film (160) covering the gate (104) has an inverted U shape in a cross-sectional view of the support film (160) and the gate (104) (see Yin, Figs.17-18 as shown above). 
Regarding Claim 24: Shin as modified teaches a method for forming a semiconductor device as set forth in claim 1 as above. The combination of Shin and Yin further teaches wherein the support film (120) has an opening exposing a portion of the isolation structure (102), and the portion of the isolation structure (102) has a U shape in a top view of the support film (120) and the isolation structure (102) (see Shin, Fig.8A as shown above).
Conclusion
25.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BITEW A DINKE/Primary Examiner, Art Unit 2896